Title: To Thomas Jefferson from Abraham Runnels & Son, 30 August 1793
From: Abraham Runnels & Son
To: Jefferson, Thomas



Sir
Philadelphia Market Street, No. 222, 30th: August 1793.

When I took the liberty of addressing you on the 5th. Instant, Relative the Captured American Brig, with my Property on board, I could not doubt but that some enquiry would have been made, as to the Propriety of the Capture and the objects either Condemned or Acquitted; it is not necessary to prove that I suffer serious Inconveniencies, and disappointments, by the Detention of my Property (for ’tis too manifest) as a reason of my Application to you; but it is at least necessary that I should be satisfied, as to the Right in those who Detain and possess it, of doing so. The vessel which I allude to, I chartered and Freighted at St. Bartholomew, a swedish Island, where I then Traded and Resided; the Captain of her William Clarke a Citizen of the united States, did let her to me as an American vessel Navigating with a Register from the  State of Pensylvania owned by Jehu Hollingsworth & Co. Merchants and Citizens of this city of Philadelphia; the principal Inducement, to me to Charter a Vessel of that Description in preference to any other, was the Neutrality of the Power, to which she belonged, and the Security she thereby gave to my Person and Property; she was nevertheless Captured by a French Privateer, on the 16th. June, under pretences to which I am even at this moment a Stranger, and brought into this Port on the 23d. of last Month; and hath ever since been in Possession of the Captors.
That she is Truely an American Bottom, is a matter of Publick Notoriety; if she was not Truely So, I have not a doubt but that the Captain, would have been prosecuted, for navigating his vessel under American Colours, and register, if found to have been otherwise obtained, than is prescribed, by the navigation Laws of America.
That the Property on board of her, belongs to Swedish Subjects, is also a Matter of such Publick Fact, as not to be Controverted; yet in despite of these Truths, my Property is withholden, from me, and will no doubt be never restored (if ’tis left to the option, and descretion of the Possessors, to do so), but for the Interposition of Legislative Authority; had I freighted a Vessel belonging to Citizens, and navigating with a register, of any of the Powers at War with France, I could suffer no more manifest Injury, than I do, though I freighted an American Bottom, which at least might and ought to be Exempt from Captures, if any Regard be had to Existing Treaties.
Whether it does, or does not belong to the Executive Department, of your Government, to take Cognizance of, and enquire into this business, I can have no True information of, but from you Sir, as I can have no Communication with that Power but through you, and ’tis therefore necessary to Address you, and to Crave of you decidedly, your Answer, whether or not, the Executive will take Cognizance and Redress the Injured Party.
As a Subject of Sweden, if the Benefits of the Commercial Treaty between her and America, are extended to me, I see no reason to Apprehend, any difficulty with the Executive, (if the Preservation of Treaties belong to that department) to order my Property to be Forthwith restored; and though I may have misapplied the Treaty, and I were a Subject of any of the Powers at war with France, any Property I now have, or in future may have, in an American Bottom, as long as America Continues in Peace, with France, is free and Exempt, from French captures; by the 23d: Article of the Treaty Existing between the two Powers, under these Circumstances then, to whom Sir must I Apply? If ’tis manifest (as it really is) that the vessel now in Question is Truely an American Bottom, owned by American Citizens, the Property Loaded  on board of her, is therefore Entitled to the Security given to such Property and Exempted from the Common Fate of War, provided by that Treaty; and who are guarantee’s for the Treaty and for the benefits of it, is it, or is it not, the Executive, of the Power in whose Dominions, any part of that Treaty, should happen to be abused or Contravened; I say, does it belong to them to Correct the abuse’s. May I be allowed Sir, to Remonstrate to you, that I suffer such Inconveniencies, and disappointments, by my Property being thus unlawfully with-held from me, as nothing scarsely can Atone for; that Property was intended as remittances to Mercantile Houses in Europe, to whom my faith and Credit as a Merchant is Solemnly Pledged and at Stake; the Mortification of the Disappointment, to a Man disposed to do Honor to and Fullfill his engagements is in itself sufficient (tho he should ultimately Suffer no Dimunition of property) to make him Lament the Situation and Languish for redress.
Therefore Sir, if it does belong to the Executive, to take Cognizance of this Case and to redress the Injuries, I suffer, let my situation plead with you, to use some Expedition to bring it before them; beside what I Suffer, in not having the use of my Property, the loss of my time, which now would have been devoted to Salutary objects of business, is another Important Consideration. Whatever Proofs you may need Sir, to Establish the Truth, of the vessel’s being an American Bottom, and the Actual Property of American Subjects, I have, and they shall be forth coming and produced, when and wheresoever you require them, as also that the Cargo on board is bona fide, the Property of Subjects of Sweden.
I hope Sir you will Pardon me for the liberty I take in thus Troubling you, and that you will do me the Honor, to Acquaint me with your determination, as Soon as it may be Convenient, with your other weighty Occupations; I have the Honor to be most Respectfully Sir your very Obedient & very Humble Servt.

A Runnels & Son

